                                 UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF NORTH CAROLINA
                                       EASTERN DIVISION

RANDALL PATRICK,                                       )
                                                       )
                                  Plaintiff,           )
                                                       )       JUDGMENT IN A
                                                       )       CIVIL CASE
v.                                                     )       CASE NO. 4:19-CV-113-D
                                                       )
PENNSYLVANIA HIGHER EDUCATION                          )
ASSISTANCE AGENCY,                                     )
                                                       )
                                  Defendant.           )

Decision by Court. This action came before this Court for ruling as follows.
IT IS ORDERED, ADJUDGED, AND DECREED that the court GRANTS PHEAA's
motion to dismiss [D.E. 6] and DENIES Patrick's motion to remand [D.E. 16] and motion
to rescind [D.E. 21 ]. The court DISMISSES the complaint WITH PREJUDICE.



This Judgment Filed and Entered on December 5, 2019, and Copies To:
Randall Patrick                                        (Sent to 1212 Red Banks Rd. L-8 Greenville, NC
                                                       27858 via US Mail)
Alejandro Rettig Y Martinez                            (via CM/ECF electronic notification)
John C. Grugan                                         (via CM/ECF electronic notification)
Thomas F. Burke                                        (via CM/ECF electronic notification)
Acott F. Wyatt                                         (via CM/ECF electronic notification)


DATE:                                                          PETER A. MOORE, JR., CLERK
December 5, 2019                                               (By) /s/ Nicole Sellers
                                                               Deputy Clerk
